Citation Nr: 0122619	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  01-04 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right foot, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right thigh, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from August 1942 to 
December 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Additional development is required in this case to fully 
comply with duty to assist under the Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475 (the VCAA) and 
implementing regulations adopted by VA on July 30, 2001, 
which are effective from date of the enactment of the VCAA, 
November 9, 2000.  See Federal Register, Vol. 66, No. 168 
(Aug. 29, 2001).  The appellant in this case filed a claim 
seeking increased disability compensation for his service-
connected right thigh and right foot disabilities in February 
2000.  He submitted with his claim two VA Form 21-4142s 
authorizing VA to contact his private physicians (Dr. 
DiChiara of Pike Internal Medicine, located in Troy, Alabama, 
and Dr. Tompkins of Luverne, Alabama) for the purpose of 
obtaining medical records he deemed relevant to his claim; 
specifically, he indicated on these forms that he was seen by 
the aforementioned physicians in October 1999 and November 
1999 for nerve damage to both feet; he claims that his 
service-connected shell fragment wound to the right foot 
includes nerve damage with resulting pain and numbness.  The 
RO sent letters to these physicians in March 2000 requesting 
their cooperation in submitting copies of the appellant's 
medical records.  Subsequently, medical records dated from 
1990 to 2000 were received from Dr. Tompkins, but Dr. 
DiChiara's office responded only by informing the RO that the 
appellant had not been seen since June 1999.  There is no 
evidence in the file showing any additional follow-up 
inquiries or other correspondence between the RO and Dr. 
DiChiara.

As noted above, VA recently revised its regulations under 
title 38, Code of Federal Regulations, to implement the VCAA.  
Section 3.159(c)(1) of the revised regulations requires VA to 
make reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include records 
from private medical care providers, and it is specifically 
provided that such reasonable efforts will generally consist 
of an initial request for the records, as was done in this 
case, and, if the records are not received, at least one 
follow-up request, which was not done.  Accordingly, further 
development is in order, which should include sending a 
follow-up inquiry to Dr. DiChiara's office to obtain any 
relevant records pertaining to treatment provided to the 
appellant at any time in the past for complaints of 
pain/numbness in his feet.  It appears from the response 
received from Dr. DiChiara the while he may not have been 
treated in October 1999 as he indicated on his Form 21-4142, 
the appellant was treated in the recent past by this 
physician.  As he claims that such treatment included 
complaints referable to his right foot, VA's duty to assist 
as mandated by the VCAA requires that additional action be 
taken to fully develop the appellant's claim.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal has been concluded, the version of the law or 
regulation that is most favorable to the claimant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the 
changes in the law enacted by the VCAA, and as recently 
implemented by VA regulations in July 2001, are clearly more 
favorable to the appellant in this situation, further 
development and readjudication by the RO is necessary.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001), mot. for 
recons. denied, 14 Vet. App. 327 (per curiam order), mot. for 
full Court review denied, 15 Vet. App. 21 (2001) (en banc 
order).

Accordingly, while the Board regrets the further delay, this 
case is REMANDED for the following development:

1.  Pursuant to the revised regulations 
cited above, the RO should send a follow-
up inquiry to obtain any relevant medical 
records corresponding to treatment 
provided to the appellant by Dr. DiChiara 
and/or Pike Internal Medicine, located in 
Troy, Alabama.  If necessary, the RO 
should obtain the appellant's 
authorization to release any indicated 
private medical records for same that are 
not covered by his prior Form 21-4142, of 
record.  All treatment records obtained 
as a result of this inquiry should be 
associated with the claims folder.

2.  The RO should ask the appellant if he 
has received any additional medical 
treatment for the service-connected right 
thigh and right foot disabilities.  If 
so, all corresponding records of 
treatment should be obtained and 
associated with the claims folder.

3.  With respect to the above, all 
attempts to obtain records from all 
indicated sources which are ultimately 
not obtained should be documented, and in 
accordance with the VCAA, § 5103A(b)(2), 
and the amended regulation, 38 C.F.R. 
§ 3.159(a)-(f), the RO should notify the 
appellant of the records it was unable to 
obtain, briefly explain the efforts made 
to obtain such records, and describe any 
further action that the RO will take to 
obtain such records.

4.  Thereafter, the RO should review the 
claims file and ensure that any 
additional notification/development 
actions applicable to the appellant's 
claim and required by the VCAA are 
completed.

5.  Upon completion of the above, the RO 
must readjudicate the appellant's claim 
presently in appellate status before the 
Board, as listed on the title page, with 
consideration given to all of the 
evidence of record.  In this regard, the 
RO should address his claim on the merits 
after ensuring that all duty-to-notify 
and duty-to-assist provisions have been 
fulfilled.  If any benefits sought on 
appeal remain denied, the RO should 
provide the appellant and his 
representative an adequate supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claim, as ordered by this REMAND, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The RO should allow the 
appellant an appropriate period of time 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


